Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for determining an attitude sensor reliability and a camera mounting position on a vehicle.

	Regarding claim 1 the relevant art Oh et al. (US Pre-Granted Publication No. US 2014/0139671 A1 hereinafter “Oh”) in view of Furusho (US Pre- Granted publication No. US 2002/0042676 A1 hereinafter “Furusho”) or alternatively Oh in view of Chietein et al. (US Pre-Granted Publication No. US 2017/0134661 A1 hereinafter “Chietein”) discloses a calibration of an attitude sensor based on vehicle coordinates (Oh [0012] [0020] [0072]) with a camera for the surrounding area (Oh [0012]) with the attitude information being a first parameter (Oh [0022] [0032] [0044] [0072]) wherein the reliability level is above a threshold level (Furusho [0030-0036]) but fails to disclose a weighted average value of the external parameters in order to determine the camera vehicle coordinate system. Specifically, the relevant art fails to disclose “A calibration system mounted in a vehicle and comprising: an attitude sensor that acquires attitude information regarding a vehicle coordinate system of the vehicle; a camera that captures an image of the surroundings of the vehicle; and a processor configured to calculate an attitude-sensor reliability level that is a reliability level of the attitude sensor, [[and]] estimate, in the case where the calculated attitude-sensor reliability level is greater than an attitude sensor reliability predetermined threshold, a first external parameter of the camera using the attitude information output by the attitude sensor and a relationship of a coordinate system of the camera to the vehicle coordinate system, calculate, based on the attitude information, a weighted average value of the first external parameter, and set the weighted average value as the first external parameter, wherein the first external parameter of the camera comprises at least one of a mounting position and a mounting angle of the camera with respect to the ground.”. 

	Claim 6 is also allowed for similar reasons as those found above. Claims 2-5 and 7-9 are also allowed due to their dependence on claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
JP 5992184 B2 disclose a system for calculating a weighted value and using that value as a parameter in a camera system
US 5414625 A discloses a weighted means for reliability of the position of a camera system 
CN 108445877 A discloses a camera and attitude sensor for determining size and distance for evaluating collision risk 

	 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/K.T.J./Examiner, Art Unit 3664  

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664